Citation Nr: 0334944	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in a 30 percent rating for post-
traumatic stress disorder (PTSD) with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1970 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 RO rating decision which denied an 
increase in a 30 percent rating for PTSD with dysthymic 
disorder. 


FINDINGS OF FACT

The veteran's PTSD with dysthymic disorder is manifested by 
some occupational and social impairment with reduced 
reliability and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD with dysthymic 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9433 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1970 to June 1972, including service in Vietnam.  His 
military specialty was chemical operations apprentice.  
Review of his service medical records indicates no evidence 
of a psychiatric disorder.

VA outpatient records from 1998 and 1999 show treatment for 
psychiatric symptoms, with various diagnoses.  At a December 
1998 VA psychiatric examination, the veteran reported working 
as a roofing and carpentry contractor.   The examiner's 
diagnoses were mild PTSD, dysthymic disorder with atypical 
features, alcohol and heroin abuse by history, and 
personality disorder not otherwise specified.  He was given a 
GAF score of 60 both currently and for the past year.  
Outpatient records note that in January 1999 he attended a 
PTSD group at the Vet Center.  Zoloft was noted as helping 
him concentrate.  He reported that he lived with a 
girlfriend, worked part-time, and took care of his yard.  He 
had no significant physical disabilities, and had been 
treated for an alcohol and drug problem the previous year.  
He had no suicidal or homicidal ideation.  The examiner's 
assessment was anxiety disorder not otherwise specified.  He 
was given a Global Assessment of Functioning (GAF) score of 
70.  

In June 1999, the RO granted service connection for PTSD with 
dysthymic disorder, assigning a 30 percent rating for the 
condition.

In November 2001, the veteran filed his current claim for an 
increased rating for his service-connected PTSD with 
dysthymic disorder.  He submitted records showing a recent 
arrest and other legal problems.

VA outpatient records from 2000 to 2002 mostly pertain to 
treatment for physical problems, although the veteran had 
intermittent nervous complaints.  At a general physical 
examination in November 2001, he reported his occupation was 
a general contractor.  He claimed he had not used alcohol for 
several weeks, and it was noted a recent test was positive 
for cannabis.  Impressions at this examination, in addition 
to physical ailments, included PTSD, anxiety, alcohol 
dependence, and polysubstance abuse.

In January 2002, the veteran was given another VA psychiatric 
examination.  He reported he was taking psychiatric 
medication.  The examiner indicated that PTSD symptoms were 
mild, and by one test had decreased since his last 
examination.  The veteran reported subjective symptoms 
including anger, worry, violence towards others, conflicts 
with friends, difficulty finding and keeping a job, and 
difficulty understanding his mental condition.  He claimed 
that he had not worked since April 2001 because of fungus on 
his feet.  He said that he had been getting along fine with 
his co-workers.  He currently had a nice relationship with 
his common-law wife.  He had children, and said that he 
enjoying fishing with friends and lifting weights.  He 
reported no problems with substance abuse.  He said that he 
had recently been in two shootouts with gang members because 
he "took a stand on drugs."  The examiner indicated that 
his current psychosocial functional status with regard to 
employment was moderately-to-severely impaired, and was 
unimpaired with regard to responsibilities of self care and 
family role functioning.  He was mildly impaired with regard 
to physical health, social and interpersonal relationships, 
and recreational and leisure pursuits.  On mental status 
examination, he did not demonstrate any impairment of thought 
process or communication.  He showed some fear and 
guardedness regarding the gang members with which he reported 
shootouts.  He did not demonstrate hallucinations.  His eye 
contact and interaction were appropriate.  He had no suicidal 
thoughts, but sometimes had homicidal thoughts regarding the 
gang members.  He was oriented and able to maintain hygiene 
and perform the activities of daily living.  He demonstrated 
some mild short-term memory loss.  He denied panic attacks.  
He demonstrated some symptoms of depressed mood and anxiety, 
and showed some impairment of impulse control with regard to 
his anger and irritability.  He reported some sleep 
disturbance.  He also demonstrated symptoms of dysthymia and 
mixed symptoms of various personality disorders.  The 
examiner commented that while the veteran demonstrated 
significant symptoms of PTSD, these appeared to be very mild 
and not particularly difficult for him to deal with.  The 
only exception to this was indicated as being his ability to 
handle his anger and irritability.  The examiner's diagnoses 
were chronic PTSD which was mild, dysthymic disorder, 
adjustment disorder with mixed disturbance of emotions and 
conduct, and personality disorder not otherwise specified.  
He was given several GAF scores:  65 due to PTSD, 55 due to 
dysthymic disorder, 55 due to adjustment disorder, 65 due to 
personality disorder not otherwise specified, and an overall 
GAF score of 55.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an increase in a 30 percent rating for PTSD with 
dysthymic disorder.  Relevant medical records have been 
obtained and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A 30 percent rating is assigned for a mental disorder when it 
results in disability productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A mental disorder is rated 70 percent when it 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD) and Code 9433 (dysthymic 
disorder).

With regard to the veteran's occupational status, he 
reportedly works off and on as a construction contractor.  At 
the last VA examination in 2002, he reported he was not 
working, but the records indicate that such is not due to 
symptoms of PTSD with dysthymic disorder.  There is evidence 
of recent legal problems and physical ailments which seem to 
be greater factors in his employment status.  The veteran 
reported at this examination that he was getting along well 
with his co-workers at the time he stopped working.  
Socially, he lives with a woman with whom he has a good 
relationship, he has children, and he enjoys going fishing 
and lifting weights.  

Psychiatric symptoms reported by the veteran at his most 
recent examination and in the recent outpatient records 
include depression, anxiety, irritability, sleeping problems, 
etc.  He takes medication to help control symptoms.  The most 
recent examination assigning an overall GAF score of 55.  
This covers a range of estimated psychiatric impairment as 
set forth in DSM-IV.  Under DSM-IV, a GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  At 
the most recent examination, the examiner commented that the 
veteran's PTSD symptoms were mild.  Yet the veteran is 
service-connected for a dysthymic disorder along with his 
PTSD, and the overall symptoms appear more than mild.  At 
this examination, the examiner noted that current 
psychosocial functioning was moderately to severely impaired 
with regard to employment.

Based on the totality of the evidence, the Board finds that 
there has been some worsening of the veteran's PTSD with 
dysthymic disorder.  There is a reasonable doubt that the 
condition more nearly approximates the criteria for the next 
higher rating of 50 percent, rather than the criteria for the 
current rating of 30 percent.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.  Resolving doubt in the veteran's favor, the 
Board finds that his PTSD with dysthymia is now manifested by 
some occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  The 
Board thus finds PTSD with dysthymic disorder is now 50 
percent disabling under Codes 9411 and 9433, and an increased 
rating to this level is warranted.  There are insufficient 
symptoms and related impairment from PTSD with dysthymic 
disorder to satisfy the criteria for an even higher rating of 
70 percent.  


ORDER

An increased rating to 50 percent for PTSD with dysthymic 
disorder is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



